On the Merits.
The defendant avers that the verdict “ Guilty of Wounding less than Mayhem” is not responsive to the offences charged in the information.
*464In the first place, it is evident that the verdict was not a general verdict, but one that the jury found without special reference to the offence charged in either count of the information. It was a verdict of their own selection. They had been instructed by tne court regarding the form of the verdict, as follows:
Ycu may render one of five verdicts.
1. “ You may find the prisoner at the bar ‘ Guilty as charged in the first count of the information.'
2. “ You may find him ‘ Guilty of stabbing with a dangerous weapon with intent to kill,’ as charged in the first count.
3. “ You may find him ‘ Guilty, as charged in the second count.’
4. “ You may find him ‘Not guilty,’ or
5. “ You may find him ‘ Notguilty, on the ground of insanity.’
“ If you find the defendant was insane at the time of the commission of the act, you should qualify your verdict of ‘ Not guilty ’ by the addition of the phrase ‘ on the ground of insanity.’ ”
The jury did not follow the instruction. It was within their power to find a particular verdict in language of their own, and if it had covered an offence denounced by the statute, or an offence of a lower degree, included under the terms and conditions of the offence charged, it would have been a sufficient verdict.
Taking an example of the most ordinary sort, the charge being murder, the jury may find the defendant guilty of manslaughter; or, the charge being burglary, if larceny only be proven, the accused may be found guilty of larceny; so in all cases of offence of less degree of the same class.
But the finding of the jury in such cases must be of an offence complete in itself. The offence must be completely stated. No valid judgment can be pronounced upon the partial verdict which fails to find the ingredients essential to constitute the crime.
To illustrate by another example of a familiar kind: if a jury were to return in court that an accused was guilty of taking the goods of another without any intimation as to the asportation and appropriation of the goods, it is useless to state that the finding would be void. Not so, if they were to return that he is guilty of larceny, for that word embraces all the ingredients essential to constitute the crime of stealing. Larceny, _ manslaughter, and other words denoting crimes, have a well defined meaning. They are in themselves a definition; no one can be misled, or there need not be the least confu*465sion when these names are made use of. If the jury undertakes to define the crime, it should be by a name in which there can arise no confusion or ambiguity, or if it is not identifiable by a well-known name, then the description should include the essentials to constitute the crime.
In one case in this State the court went to the extreme of holding that only a general verdict could, under the law, be found. State vs. Jurche, 17 An. 71.
That limit properly, has not always been observed. Special and particular verdicts may be found with the understanding that the name of the crime when it has a name, or the facts when it has not, necessary to constitute the crime, are fully and explicitly stated.
The court can not supply'the facts necessary to constitute the crime. 2 Hawkins, P. C. 622; State vs. Blue, 84 N. C. 809.
“ The omission of any fact necessary to constitute the offence is fatal.” 3 Wharton on Criminal Law, Sec. 3188. Where “intent” is one of the essential ingredients of the crime, it must be found in a special verdict in order to sustain a judgment. The crime denounced in the case before us for decision we have seen includes “ intent ” as an essential ingredient.
No one unless acting wilfully and maliciously with intent is guilty of inflicting a wound less than mayhem.
In our view the verdict was defective; it failed to find the criminal intent. It is defective whether construed as a special or a partial verdict. In a very recent case this court held that it was not permissible to go beyond the words used by the jury in matters essential to the finding that a crime has been committed by the accused. State vs. Bellard, ante, p. —, this volume.
In another, also a case recently decided, State vs. Hearsey, ante, p. —, this volume, the court extended the. rules of practice much further than there is any necessity of extending it in the case here.
The rule applying is sustained by a number of well-considered decisions, notably the cases of State vs. Buzzo, 18 Wallace, 125, and State vs. Burdon, 38 An. 357.
In the former the court said, in construing a special verdict, the intention is of the essence of the crime and is not found by the special verdict; no judgment can be entered on the verdict. And in the latter case cited, the court in substance, with reference to the finding of a jury, said: “What is not found is not supposed to exist.” *466Citing State vs. Ritchie, 3 An. 512. There are views not in accord with those we have here expressed. The prosecuting officers have directed our attention to them, and particularly, to the case of State vs. Mason, 42 An. 715.
For the reasons before stated we can not adhere to the decision in the Mason case. We are constrained to adhere to decisions we before, cited. We think they are correct in law.
It is therefore ordered and decreed that the judgment appealed from is affirmed.